Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 22, 2021 have been fully considered but they are not persuasive.
Applicant argues that the previously cited prior art fail to teach organization of the data transfer by using multiple channels, logic communication connections and avoiding the need to use the control plane  for processing.  Applicant further argues that Nautiyal does not teach a joint keep-alive message including a respective item of information relating to multiple logic communication connections.
Examiner respectfully disagrees.  As the claims are currently presented the prior art of Nautiyal teaches tunnels (such as L2TP) whereby the tunnel includes and utilize multiple channels/links (communication connections) to communicate data within a system (see Fig. 9, col. 5, line 10 to line 67, col. 6, line 33 to line 59, Fig. 9, col. 10, line 61 thru col. 11, line 14.)  
In addition, with respect to argument “avoiding the need to use the control plane for processing,” Examiner would like to point out that Applicant is not claiming whether the specific usage of the control plane and the forwarding plane are being avoided with respect to communication processing.  Also, as the claims are currently presented, Nautiyal further disclose keepalive messages that include attributes/items associated (link, channels, tunnels, endpoints) (see Figures 6-9, the header includes the attribute type associated with transmission; also see col. 3, line 9 thru col. 5, line 45, col. 8, line 27 thru col. 10, line 30, col. 10, line 64 thru col. 14, line 15-54, col. 16, line 54-59.)   Therefore, the previous rejections are maintained.


Claim Rejections - 35 USC § 102
6. 	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

7.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8. 	Claims 16-25, 27, 28 and 30 are rejected under 35 U.S.C. 102(a)(2) as being
anticipated by Nautiyal (US Patent 11,032,106.)



Regarding Claim 16, Nautiyal et al disclose a method of operating a
communication system having a first communication unit and at least one second
communication unit, the method comprising:
using logic communication connections for data transmission between the first
communication unit and the at least one second communication unit (see Abstract,
Fig. 12A, 12B, col. 15, line 43-67, tunnel/channel communication between
communication network nodes, such as routers, switches); and
providing a further logic communication connection between the first
communication unit and the at least one second communication unit and transmitting at
least one joint keep-alive message via the further logic communication connection (see
abstract, Fig. 5, col. 4, line 55 thru line col. 5, line 60, a further connection
reserved for joint keepalive message), the joint keep-alive message including at
least one respective item of information relating to a plurality of the logic
communication connections used for the data transmission (see abstract, Fig. 5-9, col.
4, line 66 thru line col. 5, line 45, a further connection reserved for joint keep-alive
message keep-alive message includes attribute type identifying communication connection associated with data forwarding/transmission, such as channel, link, port, connection ID, tunnel ID);
wherein the further logic communication connection has a function that is
different from functions of the logic communication connections for data transmission
between the first communication unit and the at least one second communication unit
(see Abstract, Fig. 12A, 12B, col. 15, line 43-67, tunnel/channel communication
between communication network nodes, such as routers, switches); and

the further logic communication connection is separate from the logic communication
connections for data transmission between the first communication unit and the at least
one second communication unit, and the further logic communication connection is
reserved for transmitting the joint keep alive message (see Figs. 5, abstract, col. 5,
line 49-59, col. 6, line 33-58, a further logic communication connection
(communication channel) separate from the first and second external device
(first/second logic communication connection), whereby the communication
device (further logic communication) transmits keep alive message, store keeper
information) whereby the separate communication channel is dedicated/reserved
for exchanging/forwarding keepalive messaging.

Regarding Claim 17, Nautiyal disclose further disclose transmitting the at least
one joint keep-alive message by way of at least one of a publish-subscribe
mechanism, a multicast, or a broadcast (see Figure 10, 11 and 13, col. 14, line 45-53,
col. 15, line 1-25, multicast alive messages are communicated.)

Regarding Claim 18, Nautiyal disclose further disclose transmitting the at least
one joint keep-alive message to the at least one second communication unit (see
abstract, Figure 5, 11, communicating keep-alive to additional communication
unit.)

Regarding Claim 19, Nautiyal disclose transmitting the at least one joint keep
alive message to the first communication unit (see abstract, Figure 5, 11,
communicating keep-alive to additional communication unit.)

Regarding Claim 20, Nautiyal disclose wherein the at least one second
communication unit is one of a plurality of second communication units, and the
method comprises using in each case precisely one or at least one of the logic
communication connections for the data transmission between the first communication
unit and each of the second communication units (see Fig. 10 and 11, communication
among access device w/r multiple connections for data communication.)

Regarding Claim 21, Nautiyal disclose wherein the at least one second
communication unit is precisely one second communication units, and the method
comprises using the plurality of logic communication connections for the data
transmission between the first communication unit and the second communication unit
(see Fig. 10 and 11, communication among access device w/r multiple
connections for data communication.)

Regarding claim 22, Nautiyal disclose which comprises assigning the logic
communication connections to third communication units and using the second
communication unit as a gateway between the first communication unit and the third
communication units (see abstract, Fig. 5, col. 4, line 55 thru line col. 5, line 60, a
further connection reserved for joint keepalive message.)

Regarding Claim 23, Nautiyal disclose performing a protocol conversion by the
second communication unit (see col. 1, line 35-57, col. 14, line 15-53,
encapsulation/decoding w/r protocol between communication units.)

Regarding Claim 24, Nautiyal disclose evaluating the at least one joint keep
alive message at a receiver side and extracting information contained therein that
relates to the respective logic communication connection used for the data transmission
(see col. 9, line 16-37, keep alive data is transmitted (data isolated/extracted)).

Regarding Claim 25, Nautiyal disclose wherein the at least one joint keep-alive
message, with regard to the plurality of logic communication connections used for the
data transmission, includes in each case at least one item of information in the form of a
sequence number of a data transmission last performed via the respective logic
communication connection (see col. 2, line 34-44, col. 3, line 9 thru col. 4, line 55,
connections utilized in combination with sequence number of transmission data
with communication connection.)

Regarding Claim 27, Nautiyal disclose wherein the respective one of the
sequence numbers is assigned to the respective logic communication connection on the
receiver side with the incorporation of configuration data (see col. 2, line 34-44, col. 3,
line 9 thru col. 4, line 55, receiver side connections utilized in combination with
sequence number of transmission data with communication connection.)


Regarding Claim 28, Nautiyal teach a first communication unit and at least one
second communication unit;
a plurality of logic communication connections for data transmission between the
first communication unit and the at least one second communication unit (see Abstract,
Fig. 11, 12A, 12B, col. 15, line 43-67, tunnel/channel communication between
communication network nodes and associated connections, such as routers,
switches); and
a further logic communication connection between the first communication unit
and the at least one second communication unit (see abstract, Fig. 5, col. 4, line 55
thru line col. 5, line 60, a further connection reserved for joint keepalive
message),
logic communication connection being configured for transmitting at least one
joint keep-alive message, which joint keep-alive message includes at least one
respective item of information relating to a plurality of the logic communication
connections used for data transmission (see abstract, Fig. 5, col. 4, line 55 thru line
col. 5, line 60, a further connection reserved for joint keepalive message); and
wherein the further logic communication connection has a function that is
different from functions of the logic communication connections for data transmission
between the first communication unit and the at least one second communication unit,
wherein the further logic communication connection is separate from the logic
communication connections for data transmission between the first communication unit

connection is reserved for transmitting the joint keep alive message (see Figs. 5,
abstract, col. 5, line 49-59, col. 6, line 33-58, a further logic communication
connection (communication channel) separate from the first and second external
device (first/second logic communication connection), whereby the
communication device (further logic communication) transmits keep alive
message, store keeper information) whereby the separate communication
channel is dedicated/reserved for exchanging/forwarding keepalive messaging.

Regarding Claim 30, Nautiyal teach transmitting data between the first
communication unit and the at least one second communication unit via logic
communication connections, and transmitting at least one joint keep-alive message via
a further logic communication connection established between the first communication
unit and the at least one second communication unit, wherein the joint keep-alive
message contains at least one respective item of information relating to a plurality of the
logic communication connections used for transmitting data (see col. 2, line 34-44,
col. 3, line 9 thru col. 4, line 55, connections utilized in combination with
sequence number of transmission data with communication connection.)


Claim Rejections - 35 USC § 103
9. 	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any

rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

10. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11. 	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable Nautiyal (US
Patent 11,032,106) in view of Pedersen et al (US PGPUB 20100023582)

Regarding Claim 29, although Nautiyal fail to teach wherein said first
communication unit is a central controller of a signal box and said at least one second
communication unit is a decentralized controller of the signal box, Pedersen disclose
wherein said first communication unit is a central controller of a signal box and said at
least one second communication unit is a decentralized controller (see Figures 2 & 3a,
para: 0003, 0004, 0005, 0015, centralized and decentralized control of
signal/messaging device.)
Therefore, it would have been obvious to one of ordinary skilled in the art before
the effective time of the invention to implement said first communication unit is a central
controller of a signal box and said at least one second communication unit is a
decentralized controller of the signal box, Pedersen disclose wherein said first


second communication unit is a decentralized controller of the signal box as taught by
Pedersen with the combined teachings of Nautiyal for the purpose of further managing
effective communication setup via keep-alive messages in a communication system for
sharing resources.

12. 	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Nautiyal
(US Patent 11,032,106) in view of Fisher (US Patent 4,941,089.)

Regarding Claim 26, although Nautiyal fail to teach wherein the at least one
joint keep-alive message additionally contains, for each of the sequence numbers, a
connection indicator by way of which the respective one of the sequence numbers is
assigned to the respective logic communication connection, in analogous art, Fisher
disclose least one joint keep-alive message additionally contains, for each of the
sequence numbers, a connection indicator by way of which the respective one of the
sequence numbers is assigned to the respective logic communication connection (see
col 19, col 20, col 32, keep-alive message associated with sequence number and
message Indicators w/r to sequence numbers as well.)
Therefore, it would have been obvious to one of ordinary skilled in the art before
the effective time of the invention to implement wherein the at least one joint keep-alive
message additionally contains, for each of the sequence numbers, a connection
indicator by way of which the respective one of the sequence numbers is assigned to

teachings of Nautiyal for the purpose of further managing effective communication setup

via keep-alive messages in a communication system for sharing resources and further
minimize connection disconnect.


Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-
3940. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's

for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467
November 12, 2021

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467